Case 2:18-cv-02099-RFB-BNW Document 41-4 Filed 04/29/20 Page 1 of 9




                  EXHIBIT 3
      Expert Report of Robert J. Flummerfelt
 Case 2:18-cv-02099-RFB-BNW Document 41-4 Filed 04/29/20 Page 2 of 9




June 27, 2019

LaTeigra C. Cahill, Esq.
Randazza Legal Group, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, NV 89117

Re:    Subject        :      Universal Life Church v. Clark County NV, et al.
       Case No.       :      2:18-cv-02099-RFB-PAL

Dear Ms. Cahill, Esq.,

       Pursuant to your recent request, I have completed my analysis of the above-
referenced case regarding Plaintiff Universal Life Church Monastery, aka Universal
Life Church v. Defendants Clark County, Nevada; Lynn Marie Goya (in her official
capacity as Clark County Clerk); Steve Wolfson (in his official capacity as the Clark
County District Attorney); Jane Doe; John Roe; and Jane Poe.

                                 INTRODUCTION

       This opinion addresses whether the Universal Life Church Monastery
(henceforth “Universal Life Church”) is a religion and upon what basis that opinion
rendered. Furthermore, if the Universal Life Church is a religion, this analysis will
address if this religion demonstrates typical characteristics of other religions through
various externally manifested rituals, including weddings.

                               BASIS OF ANALYSIS

   1. A review of the provided Verified 42 U.S.C.§1983 Complaint for Declaratory
      Relief, Injunctive Relief and Damages, filed on November 1, 2018.

   2. A review of the provided Exhibits 1 through 14 to Plaintiff’s Verified
      Complaint, filed on November 1, 2018.


                                                                          ULCM000360
     Case 2:18-cv-02099-RFB-BNW Document 41-4 Filed 04/29/20 Page 3 of 9



   3. A review of the provided Defendants Clark County, Lynn Marie Goya and Steve
      Wolfson (in their official capacities) answer to Plaintiff’s Complaint (Jury Demand),
      filed on November 26, 2018.

   4. A review of the provided documents Bates labeled ULCM000075 through
      ULCM000079.

   5. A review of the provided document Bates labeled ULCM000142.

   6. A review of the provided documents Bates labeled ULCM000278 through
      ULCM000279.

   7. A review of the provided documents Bates labeled ULCM000296 through
      ULCM000298.

   8. A review of the provided documents Bates labeled ULCM000299 through
      ULCM000301.

   9. Review of the Church Official Website: www.themonastery.org.


                       DOCUMENT REVIEW AND ANALYSIS

       The Universal Life Church Monastery (henceforth “Universal Life Church”) is a
religion arising from the Protestant Christian tradition. Historically, any faith or Church
found within this tradition has as its historical basis either the Church of England (circa 1534
AD) or Lutheran Church founding (circa 1517 AD). Both the Church of England and
Lutheran Church were formed from the Catholic Church which attributes its beginning in 33
AD. Over time, Protestant Churches/denominations grew out from either the Church of
England or Lutheran Church thereby forming the beginning of the Protestant tradition.
Definite attributes of each Christian Tradition centered on a common prayer, Liturgy and
common beliefs. Over time, members had disagreements about aspects of the faith or
church governance and created different expressions of that Christian faith, e.g. Baptists,
Presbyterians, Episcopalians, Methodists, etc. With each new expression came a revised
form of worship and belief for each. This process of forming a new expression of faith and



                                                                              ULCM000361
     Case 2:18-cv-02099-RFB-BNW Document 41-4 Filed 04/29/20 Page 4 of 9



worship has continued to develop over time to various different expressions of faith and
practice. The Universal Life Church shares many attributes consistent with other Christian
denominations and reflects a Christian ethos, mindset and perspective in its teaching and
practice. The Universal Life Church is similar to the Unitarian/Universalist Church in belief
and practice.
       There are multiple factors, which demonstrate that the Universal Life Church is a
Religion. Specifically, in reviewing the official Church website, it is clear that the religion has
a religious ethos, perspective and mindset consistent with many components of the Christian
tradition. Language used throughout its website is of Christian derivation. Universal refers to
an ecumenical mindset that is all inclusive and open to different expressions of faith. Life is a
word rooted in the Christian tradition due to its reference throughout the Christian Bible in
the New Testament. Church is a religion-specific word for a group, membership or common
faith of a religion’s members.
       In addition, in evaluating this Religion in the Protestant Christian tradition, it is
important to note this Religion’s location in each comparative spectrum within Christianity.
Specifically, regarding orthodox theology, with Orthodox Christianity and the Catholic
Church as having a high level of theological doctrinal uniformity, again, like the
Unitarian/Universalist Church, the Universal Life Church is not a heavily doctrinally
oriented religion; instead, it is clearly a low doctrinally oriented religion.
       Another key determinative spectrum within Christianity is level of hierarchy versus
self-governance/autonomy for each member or ordained member. At one end of the
spectrum is the Catholic Church, with a very high level of institutional organization and
authority with one singular human leader who can exercise authority over the entire Church
in the Office of the Pope of Rome. At the other end of the spectrum of a very decentralized,
non-hierarchical, non-norm-based faith for the purposes of structure, governance and order
is the Universal Life Church, which does not share the attributes of a highly centralized,
hierarchical religious institution.
       A final spectrum within Christianity that should be evaluated is the level of liturgy or
form of worship. At the high end is the Orthodox Church Liturgy of Saint John

                                              3


                                                                                 ULCM000362
            Case 2:18-cv-02099-RFB-BNW Document 41-4 Filed 04/29/20 Page 5 of 9



Chrysostom, which is highly ritualized, specific and ancient, from the 6th Century A.D.,
originating in large part from the Liturgy of Saint Basil the Great from the 4th Century A.D.
The Catholic Church has multiple forms of worship, including for some of its Eastern
Catholic Churches, the same Liturgy as the Orthodox Churches, but the predominant form
of worship is their Mass or Eucharist, which is similar to many so-called high Church
Protestant forms of worship, e.g. for Anglican, Episcopalian, Lutheran Churches. At the
other end is no specific form of worship, which is reflected by the Universal Life Church.
Each of these three (3) spectra noted above can be either highly developed or a very low
level of development but are authentically within the Christian tradition qualifying the
Universal Life Church as within Protestant Christian tradition.
             Moreover, the main ethos for the Universal Life Church is found in the Desiderata,1
which has throughout clear religious teaching and guidance for followers of the Universal
Life Church. Moreover, The Universal Life Church teaches in the equality of all humankind
noting, "we are all children of the same universe"2 as the core belief of the Universal Life
Church. Furthermore, there are two key tenets of the Universal Life Church, i.e., “do only
that which is right,”3 (which is consistent with the Christian Natural Law theory of morality)
and, “every individual is free to practice their religion in the manner of their choosing, as
mandated by the First Amendment, so long as that expression does not impinge upon the
rights or freedoms of others and is in accordance with the government’s laws.”4
             Through this expression of their two key tenets, the Universal Life Church shares a
strong Christian ethos while also showing religious respect and deference for the First
Amendment to the U.S. Constitution, thereby acknowledging as a religious tenet the
intertwined history of the United States from its inception with the tenet of freedom of



1
    https://www.themonastery.org/desiderata
2
    https://www.themonastery.org/
3
    https://www.themonastery.org/aboutUs
4
    Ibid.

                                               4


                                                                               ULCM000363
        Case 2:18-cv-02099-RFB-BNW Document 41-4 Filed 04/29/20 Page 6 of 9



religion. As a result, I conclude with certainty that the Universal Life Church is
unequivocally a religion.
           In addition to concluding that the Universal Life Church is a religion, it is important
to also discuss a main part of the expression of that religion in everyday life throughout the
world. The Universal Life Church also has at least 20 million ordained members.5 Those
ordained members are authorized by the Church to officiate at weddings throughout the
world as well as baptize and preside over funeral services. In order to become an ordained
minister, the Universal Life Church requires individuals to follow its process for becoming
ordained.6
           If someone attempts to become ordained without following the internal process of
the Universal Life Church, the Church may determine that the ordination is invalid. In
addition, if the Church determines that someone is not acting consistent with its tenets, an
ordained minister may have his/her good standing revoked. Such actions would be
determined by the Board governing the Universal Life Church. Through these steps, the
Universal Life Church has a process for accepting, vetting and ordaining members. Through
ordination, a member can celebrate various religious rituals including baptism, preside over
funerals or officiate at weddings. These practices and rituals are entirely consistent with other
religions throughout the world and remain again consistent with Christian religious tradition
as well. The quality, duration and manner of formation for preparation for ordination is
determined by each individual religion as with the Universal Life Church.7
           Through this expression of its faith, ordained members are permitted to celebrate
marriage as both ministers recognized for marriage before their faith and before the state,
regardless of the manner of becoming an ordained member of the Universal Life Church.
As a result, I also unequivocally conclude with certainty that the ability for its 20
million ordained ministers to be able to officiate at weddings, perform baptisms, and


5
    https://www.themonastery.org/
6
    https://www.themonastery.org/ordination
7
    https://www.themonastery.org/ordination

                                              5


                                                                                ULCM000364
     Case 2:18-cv-02099-RFB-BNW Document 41-4 Filed 04/29/20 Page 7 of 9



preside over funerals is an integral part of the Universal Life Church’s practice of the
tenets of its religion.


Respectfully submitted,



Robert J. B. Flummerfelt




                                        6


                                                                       ULCM000365
     Case 2:18-cv-02099-RFB-BNW Document 41-4 Filed 04/29/20 Page 8 of 9


                                ROBERT J.B. FLUMMERFELT
                                CANON LAW SERVICES, LLC
                    410 S. Rampart Boulevard, Ste. 390, Las Vegas, NV 89145
                        (702) 726-6777 (office)     (702) 866-9868 (fax)
                      (702) 371-7334 (cell)        (702) 726-6778 (direct)
                                        robert@canonlaw.us
                                         www.canonlaw.us
                                      www.attorneyatlawlv.com




My Fee Schedule for expert services is as follows:

Fees Relating to File Reviews:
      *Initial Retention Fee (first 6 hours at $275/hour)        $1,650.00
      *Subsequent work past the initial retainer                 $275 per hour
      *All subsequent hourly work will be billed at tenths of an
        hour (ex. .10, .20, and so on)
              *includes all case/file review, consulting, and
                writing of expert opinions

Deposition Appearance Fees:                                       $425 per hour
      *Four (4) hour minimum for deposition appearances

Court Appearance Fees:                                            $425 per hour
      *Four (4) hour minimum for trial appearances

Travel Expenses:                                                  $125 per hour (travel time)
        *travel expenses actually incurred, such as lodging,
reasonable meals, and flight/driving costs from Las Vegas, Nevada
to the location of the case, shall be reimbursed


Refund Policy for Above Services
      *Full refund only if cancelled 7 days prior
      *1/2 refund if cancelled more than 48 hours prior
      *No refund if cancelled less than 48 hours prior

Respectfully,



Robert J.B. Flummerfelt




                                                                              ULCM000366
     Case 2:18-cv-02099-RFB-BNW Document 41-4 Filed 04/29/20 Page 9 of 9


                                 ROBERT J.B. FLUMMERFELT
                                 CANON LAW SERVICES, LLC
                     410 S. Rampart Boulevard, Ste. 390, Las Vegas, NV 89145
                         (702) 726-6777 (office)     (702) 866-9868 (fax)
                       (702) 371-7334 (cell)        (702) 726-6778 (direct)
                                           robert@canonlaw.us
                                            www.canonlaw.us
                                         www.attorneyatlawlv.com


          ARBITRATIONS, DEPOSITIONS AND TRIALS AS OF JUNE 26, 2019


DATE            CASE                                          CLIENT


03/21/2012      Troy J. Merryfield, et al. v. Diocese of      Patrick W. Brennan, Esq.
                Green Bay                                     Crivello Carlson, S.C.
                Written Expert Affidavit

10/22/2012      John Doe 119 v. Roman Catholic                Peter A. Mazzeo, Esq.
                Bishop of Las Vegas, et al.                   Barron & Pruitt, LLP
                Trial Testimony

07/01/2013      State of California v. Rev. Uriel Ojeda       Jesse Ortiz, Esq.
                Trial Testimony                               Ortiz Law Group, PC

07/12/2016      Travelers Casualty and Surety Company         Lars A. Dyrszka, Esq.
                v. The Hartford Roman Catholic                Drinker Biddle & Reath, LLP
                Diocesan Corporation
                Deposition



Respectfully,



Robert J.B. Flummerfelt




                                                                                ULCM000367
